The verdict was not against the evidence nor the weight of the evidence. The exceptions present no reversible error. The contentions that the alleged contract was but an unaccepted order, and but unilateral, are not justified by the record. It is immaterial that the plaintiff, after the breach by the defendants, used the cardboard and sold the manufactured product to outsiders, inasmuch as the proof is that in consequence of the breach the plaintiff lost forty per cent of the material in the reeutting, and the recovery under that item is for the loss of the material and the expense of recutting. The item for paper purchased and cut for the boxes ordered by the defendants, and the item for the labels, were proper elements of damage. Cost is some proof of value. The item that rests upon the contract price for the 1,500 boxes cannot be sustained because the cost of material and manufacture was not allowed for. The judgment is modified by deducting therefrom the sum of sixty-seven dollars and fifty cents, and as so modified it and the order are unanimously affirmed, without costs of this appeal. Present — Jenks, P. J., Thomas, Mills, Putnam and Kelly, JJ.